DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1).
Regarding claim 1, 4, and 5, Manemann discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and memory (paragraphs [0050] and [0053] disclosing the method is performed by a computer and thus having processors and memory storage and ram, Fig. 1 element 32) the method comprising: 
receiving at the treatment planning tool an initial tooth data set comprising an initial tooth arrangement of a three-dimensional model (Fig. 1 elements 31,34,35); 
generating by the treatment planning tool a plurality of treatment plans to move teeth from the initial tooth arrangement based on the initial toot data set ( Fig. 1 element 38/41 first plan, Fig. 1 element 42-47 second different plan both using the initial data set), wherein each of the plurality of treatment plans comprises a plurality of orthodontic appliance treatment stages including an initial, a final and a plurality of intermediate orthodontic appliance treatment 
and receiving at the treatment planning tool a selection of a final stage based on the comparison of tooth positioning of at least two different intermediate orthodontic appliance 
Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where each of the treatment plans are generated prior to displaying any of the plurality of intermediate orthodontic appliance treatment stages of the plurality of treatment plans to a dental practitioner, instead of generating a first treatment plan which is displayed and then generating the second treatment plan (Fig. 1 elements 38, 41), however the instant disclosure is silent in regard to such generation order and does not describe this order of generation as contributing any unexpected results to the method. As such this order of generation of the computer generated treatment plans is deemed a matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, further Manemann discloses that either human input  or automatic computer input for generating different treatment plans with or without displaying  a plan was an obvious matter of design choice as the computer method includes automatic generation of multiple treatment plans based on a prescription and comparison of the treatment plan to available appliances (Figs. 20-22, element 224 being a first competed treatment plan paragraph [0170] 1-14 disclosing the first plant being “optionally” displayed to a practitioner but paragraph [0171] lines 7-10 disclosing the computer can 
Regarding claims 4 and 5, Manemann discloses where the first treatment plan has a first route with a first sequence of tooth movements for tooth movement comprising at least the first intermediate orthodontic treatment stage and the second treatment plan has a second route with a second sequence of tooth movements for tooth movement comprising at least the second intermediate orthodontic appliance treatment stage with the first and second routes and sequences being different (paragraphs [0021]-[0024] being different prescription and having different positions, Fig. 3 showing example of a step in the treatment with different routes by the teeth being in different positions).
Regarding claim 6, Manemann further discloses where the plurality of different treatment plans includes a first treatment plan and a second treatment plan where the first plan treats a different portion of the arch than the second treatment plan (paragraph [0009] lines 10-15 disclosing the need to treat different regions based on different initial conditions, paragraph [0014]-[0016] all disclosing the need of the method for determining which different treatments would affect which different teeth and thus the different regions to treat for different prescriptions, paragraph [0036] disclosing different prescriptions having different numbers of brackets and different groupings thus being different than a second prescription which would have different numbers of brackets and prescriptions which would result in different portions of the teeth being aligned, the terms of alignment and different portions 
Regarding claim 7, Manemann further discloses where the first and second treatment plans include prescriptions for treatment using aligners with different material between the first and second aligners and that the aligners have geometry shaped to receive and reposition teeth (paragraph [0011] all and [0084]-[0085] disclosing orthodontic aligners with different material stiffness’s).
Regarding claim 21 Manemann further discloses where the simultaneously displaying with the treatment planning tool include superimposing a three-dimensional model of at least one of the first or second intermediate orthodontic appliance treatment stage over a three-dimensional model of the other of the first or second intermediate orthodontic treatment stages from the different treatment plans (Fig. 4 showing example of the superimposing of the different intermediate stages cited above in regards to claim 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1) in view of Hultgren et al. (US 2005/0010450 A1).
Regarding claim 2, Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose a step of providing a relative pricing of the treatment plans compared by the user, however Manemann does disclose the issue of purchasing orthodontic appliances based on the different treatment plans (paragraph [0103] lines 1-4).
However, Hultgren discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and 
receiving at the treatment planning tool an initial tooth data set comprising an initial tooth arrangement of a three-dimensional model (Fig. 3 elements 102 and 103 are 3d scanned models paragraph [0037] all disclosing plaster models being scanned and thus being 3d models, paragraph [0038] lines 1-5 disclosing the digital model is made of a collection of polygons with vertices at particular locations in space and thus is a 3-D model, Fig. 6 showing the receive data set of the pre-treatment tooth arrangement); 
generating by the treatment planning tool a plurality of treatment plans each having different routes, a first and second, to tooth movement ( Figs. 8/9 vs Fig. 10/11 and Fig. 19 elements 1902 vs 1903 are different treatment plans, Fig. 24 element 2412 is the generation of the first plan and element 2415 is the generation of a second plan)  to move teeth from the initial treatment arrangement stage to a final treatment stage based on the initial tooth data set and a final  (Fig. 24 element 2411 is the receiving of the initial positions, element 2418 the implementation of the chosen plan to the final step in the plan being based of the initial conditions and goal conditions), wherein each treatment plan comprises a plurality of treatment stages that includes an initial, a final and a plurality of intermediate treatment stages (Fig. 8 and Fig. 9 are two intermediate steps of a one treatment plan from the initial stage of Fig. 6 to the intermediate stage of the removal and then movement of teeth, thus multiple intermediate stages, Fig. 10 and 11 showing s different treatment plan and showing different removal and movement of teeth thus intermediate steps, paragraphs [0056] and [0057] making clear they are different intermediate steps to be compared by the patient, Fig. 19 vs Fig. 20 are 
simultaneously displaying with the treatment planning tool, three-dimensional models of tooth positions of at least two different intermediate treatment stages from different treatment plans of the plurality of treatment plans on a screen for comparison by the user (paragraph [0063] lines 1-6 disclosing the display of electronic models which, as established in paragraphs [0037] and [0038], are 3d information models, lines 6-10 disclosing after the treatment plans with the various steps are generated they are present side by side, thus simultaneously, to the user, further paragraph [0063] makes clear that each treatment plan is made up of various steps, thus the displayed treatment plans being compared would include all the steps with each plan being compared); 
receiving at the treatment planning tool selection of a final stage based on comparison of tooth positioning of at least two different intermediate treatment stages and after the prior displaying of the at least two different intermediate treatment stages (Fig. 24 element 2417 disclosing the selection by the patient after comparison in element 2516, paragraph [0058] lines 12-15 disclosing the final arch form to be selected is based off the initial arch in Fig. 6 and the intermediate stage of one of the treatment plans in Fig. 8, thus the final being selected after the intermediate is formed and displayed).

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provision of relative pricing/cost of treatments for comparison by the user as taught by Hultgren into the method of orthodontic treatment including selecting and purchasing appliances for the selected treatment as taught by Manemann for the purpose of providing to a practitioner as well as a client that cost of a treatment in relation to what result that treatment would be able to provide as cost of orthodontic treatments are an essential factor in peoples deciding to have procedures performed based of their budgets and resources. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	05/26/2021
/EDWARD MORAN/               Primary Examiner, Art Unit 3772